 

AMENDMENT NO. 4

TO EMPLOYMENT AGREEMENT

 

This Amendment No. 4 to Employment Agreement (this “Amendment”) is effective as
of December 31, 2015, by and between Advaxis, Inc., a Delaware corporation (the
“Company”), and Robert Petit (“Executive”). Capitalized words used in this
Agreement but not otherwise defined shall have the meanings assigned to such
terms in the Agreement

 

WHEREAS, the Company and Executive entered into an Employment Agreement,
effective as of September 26, 2013, as amended (the “Agreement”), pursuant to
which the Company employed Executive in the capacity, for the period, and on the
terms and conditions set forth therein; and

 

WHEREAS, the Agreement originally provided that in the event the Company
terminates Executive’s employment without Just Cause, or if Executive
voluntarily resigns with Good Reason, or if Executive’s employment is terminated
due to disability, Executive would be entitled to severance in the amount of his
Base Salary, payable in equal monthly installments continuing for twelve (12)
months following Executive’s Termination Date (the “Severance Payments”); and

 

WHEREAS, the Company and Executive amended the Agreement in 2015 to provide that
the Severance Payments would be paid in a single lump sum within forty-five (45)
days of Executive’s Termination Date (the “Severance Payment Amendment”); and

 

WHEREAS, in order to comply with Internal Revenue Code Section 409A, the Company
and Executive desire to further amend the Agreement to reverse the Severance
Payment Amendment to provide that the Severance Payments will be payable in
equal monthly installments continuing for twelve (12) months following
Executive’s Termination Date, consistent with the original terms of the
Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties agree as follows:

 

1. The Agreement is hereby amended by deleting Section 4(b)(i) in its entirety
and replacing it with the following:

 

“(i) equal monthly installments at the applicable Base Salary rate then in
effect, as determined on the first day of the calendar month immediately
preceding the day of termination, to be paid beginning on the first day of the
month following such Termination Date and continuing twelve (12) months
following the Termination Date (the “Severance Period”). Whenever Severance
Payments are payable to Executive hereunder during a time when Executive is
partially or totally disabled, and such disability would entitle him to
disability income payments according to the terms of any plan or policy now or
hereafter provided by the Company, the Severance Payments payable to Executive
hereunder shall be inclusive of any such disability income and shall not be in
addition thereto, even if such disability income is payable directly to
Executive by an insurance company under a policy paid for by the Company.”

 

2. Except as provided herein, the terms of the Agreement shall remain in full
force and effect. The Agreement, as amended hereby, constitutes the entire
agreement between the parties hereto relating to the subject matter hereof, and
supersedes all prior agreements and understandings, whether oral or written,
with respect to the same. No modification, alteration, amendment or revision of
or supplement to the Agreement, as amended hereby, shall be valid or effective
unless the same is in writing and signed by both parties hereto.

 

* * * *

(signature page follows)

 



  

   

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 4 to the
Agreement as of the day and year first above written.

 

ADVAXIS, INC.               By: /s/ Daniel O’Connor   Name: Daniel O’Connor  
Title: President and CEO         EXECUTIVE    

/s/ Robert Petit

 

Robert Petit

 

 

2

 

